Citation Nr: 1530287	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  14-01 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for lumbar and thoracic spine disability.

3.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran had active duty from January 1969 to September 1969 and from April 1970 to April 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In January 2015, the Veteran testified during a hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record, and is located within the Veteran's claims file.  


FINDINGS OF FACT

1.  In January 2015 testimony before the undersigned, the Veteran indicated his intent to withdraw the appeal of service connection for a skin disorder.  

2.  A chronic lumbar or thoracic spine disability was not manifest during service and arthritis was not manifest within one year of separation.  Lumbar and thoracic pathology is not attributable to service.

3.  The evidence of record does not indicate the Veteran had an acquired psychiatric disorder during the pendency of the appeal.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for a skin disorder have been met.
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  Lumbar and thoracic spine disabilities were not incurred in or aggravated by service and arthritis of the lumbar and thoracic spine may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

3.  An acquired psychiatric disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

The Veteran was notified in July 2011 regarding the type of evidence necessary to establish his claim.  The Veteran was notified of what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  

Regarding the duty to assist, the record contains the Veteran's service treatment records, VA medical records, the Veteran's lay statements, and statements from the Veteran's representative.  The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  A VA examination or opinion is deemed necessary only if the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that the Veteran suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the Veteran's service or other service-connected disability, and (d) does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was not afforded a VA examination with respect to his claims and the Board finds that examinations are not warranted.  With respect to the Veteran's lumbar and thoracic spine disabilities, the evidence of record indicates a current disability.  With respect to the Veteran's claim for service connection for an acquired psychiatric disorder, as will be discussed, the evidence of record does not indicate the presence of a current disability.  

The Veteran and the evidence of record do not suggest any in-service incidents that the Veteran's claims for service connection for lumbar and thoracic spine disabilities could be related to.  No VA examination, therefore, is necessary with respect to these claims.  

During the January 2015 hearing, the undersigned Veterans Law Judge clarified the issue on appeal and suggested the submission of this evidence to support the Veteran's claim.  The VLJ left the record open for 60 days to allow the Veteran to submit additional evidence regarding a diagnosis of an acquired psychiatric disorder.  No additional evidence was received in this timeframe.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  38 C.F.R. § 3.103 (2014).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Law and Regulations

Veterans are entitled to compensation from the DVA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  

To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.   In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Skin disorder, claimed as rashes and sores.

During the January 2015 hearing, the Veteran requested that his claim for entitlement to service connection for a skin disorder be withdrawn.  This request is noted in the hearing transcript and is contained in the electronic claims file.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2014). 

In the present case, the Veteran has clearly expressed his intent to withdraw his appeal as to the issue of entitlement to service connection for a skin disorder.  Hence, there remain no allegations of errors of fact or law for appellate consideration at this time.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

      Lumbar and Thoracic spine disabilities

The Veteran filed a claim for service connection lower and upper back problems on a July 2011 VA Form 21-526.

The Veteran service treatment records do not show treatment for an injury or disease of the lumbar or thoracic spine.  A February 1972 Report of Medical Examination notes the Veteran's spine as normal.  The Veteran denied recurrent back pain on a February 1972 Report of Medical History.

During the January 2015 hearing, the Veteran testified that he did not receive treatment for lumbar or thoracic disease or injury in service.  The Veteran testified that he worked on a rock crushing unit with heavy equipment.  The Veteran's Certificate of Discharge shows his Military Occupational Specialty was 70 Alpha, clerk, administrative.  See DD 214 (for dates of service of April 1970 to April 1972).  The Veteran testified that he first noticed any issues with this back approximately 10 years after service.  The Veteran also testified that he had never been in a motor vehicle accident.  

Private treatment records dated July 2003 show the Veteran was treated for notable tenderness of the paraspinal musculature of the cervical spine and thoracic spine following a motor vehicle accident.  X-ray reports dated July 2003 show the Veteran's thoracic spine had minimal degenerative disease and minimal scoliosis.  X-ray reports dated October 2005 show the Veteran's lumbar spine has degenerative disc disease at L5-SI with spurring.  

A February 2011 VA treatment note shows examination of the Veteran's musculoskeletal system revealed that he ambulates without assistance, joints were without acute changes, and his spine was not tender to percussion.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

To the extent that there are lay opinions, including those of the Veteran, linking the Veteran's lumbar and thoracic spinal disabilities to an in-service injury, the Board finds that the probative value of the general lay assertions are outweighed by the  clinical evidence of record reflecting normal in-service findings and indicating a post-service onset.  

In sum, there is no reliable evidence linking the Veteran's lumbar or thoracic spine disabilities to service.  Here, chronic lumbar or thoracic spine pathology, to include arthritis, was not "noted" during service.  In fact, the spine was normal at separation and the Veteran denied a history of back trouble at separation.  

The Board finds that the service treatment records do not show a combination of lumbar or thoracic spine manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  These records show no treatment for complaints of low or upper back pain.  Furthermore, the evidence does not establish that lumbar spine arthritis was manifest to a compensable degree with one year of separation.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307; 3.309 (2014).  

To the contrary, the evidence of record shows the Veteran's spine pathology arose many years after service.  We find it highly probative and credible that when he initially sought treatment in July 2003, he reported a history of cervical and thoracic pain from a recent motor vehicle accident rather than an in-service history.  

Similarly, there is no credible evidence of continuity of symptomatology.  As noted, the separation examination was normal, he denied pertinent defects at separation, and the Veteran testified that it was at least 10 years after service before he notice and issues with his back, and when he initially sought treatment in 2003.  The Board finds there was credible report of recent onset and any assertion of on-going symptoms since service is far less credible than the above stated evidence.

In essence, the evidence establishes that the Veteran was not treated for a lumbar or thoracic spine disease or injury in service.  The more probative evidence establishes that he did not have lumbar or thoracic spine pathology during service or arthritis within one year of separation.  

Furthermore, the evidence establishes that the remote onset of lumbar or thoracic spine pathology is unrelated to service and was not manifest until many years after service.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      Acquired psychiatric disorder

The Veteran filed a claim for service connection depression on a July 2011 VA Form 21-526.

The Veteran service treatment records do not show treatment for any complaints of depression or anxiety.  The Veteran did not receive mental health counseling in service.  A February 1972 Report of Medical Examination notes the Veteran's psychiatric health as normal.  The Veteran denied depression or excessive worry, and nervous trouble of any sort on a February 1972 Report of Medical History.

During the January 2015 hearing, the Veteran testified that he did not receive treatment for a psychiatric disorder in service.  The Veteran testified that he occasionally recalls the events of his period of service.  

Central Valley Medical Center treatment records do not show any treatment for a mental health disorder.  These records do show the Veteran was counseled on smoking cessation and reducing his alcohol intake, although no diagnoses of an Axis I psychiatric disorder was noted.

A February 2011 VA treatment report shows the Veteran was noted to have some anxiety.  The report notes the Veteran has had no hospitalizations due to anxiety, no suicidal ideation, and no prior evaluation for this condition.  The report concludes by noted in the "Plan" section that the Veteran's anxiety does not appear to be significant, no red flag symptoms.

A VA posttraumatic stress disorder screening dated February 2011 shows the Veteran received a negative score, indicating that he does not meet the criteria for a diagnosis of posttraumatic stress disorder.
During the January 2015 hearing, the undersigned Veterans Law Judge clarified the issue on appeal and suggested the submission of this evidence to support the Veteran's claim.  The VLJ left the record open for 60 days to allow the Veteran to submit additional evidence regarding a diagnosis of an acquired psychiatric disorder, to include depression.  No additional evidence was received in this timeframe.  In this case, there is no dispute that Veteran is competent to report symptoms such as anxiety or depression because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Here, the medical evidence disclosing no current disability outweighs the more general and conclusory descriptions of the Veteran and his opinion that these symptoms constitute a psychiatric disability.  

The Veteran has been accorded ample opportunity to present evidence in support of his claim, i.e., a competent evidence of a current disability.  He has failed to do so. See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits).  The Court has held that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In the absence of a competent evidence to establish the presence of a psychiatric disability at any time during the appeal period, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) &  Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  See also McClain v. Nicholson, 21 Vet. App. 319 (2007).   

Accordingly, the first element of the existence of a present disability; and the second element of an in-service incurrence or aggravation of a disease or injury have not been met, and the Veteran's claim fails on this basis alone.   

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

The appeal of entitlement to service connection for a skin disorder is dismissed.

Service connection for lumbar and thoracic spine disability is denied.

Service connection for an acquired psychiatric disorder is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


